September 7, 2010 VIA EDGAR AND UNITED STATES MAIL Mr. Kevin L. Vaughn Accounting Branch Chief United States Securities and Exchange Commission treet, N.E. Washington D.C. 20549 Re:Xilinx, Inc. Form 10-K for the Fiscal Year Ended April 3, 2010 Filed June 1, 2010 File No. 000-18548 Dear Mr. Vaughn: In connection with our response dated August 17, 2010, to the Commission’s letter of July 29, 2010 regarding our Annual Report on Form 10-K for the fiscal year ended April 3, 2010, Xilinx, Inc. (the “Company”) hereby acknowledges the following: 1. The Company is responsible for the adequacy and accuracy of the disclosure in its filings; 2. Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filings; and Mr. Kevin L. Vaughn September 7, 2010 Page 2 3. the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or further comments, please contact me at (408) 879-4946 (telephone) or (408) 377-6137 (facsimile). Sincerely, /s/ Elizabeth O'Callahan Elizabeth O'Callahan Senior Director and Corporate Counsel Xilinx, Inc. cc: Jon A. Olson, Xilinx, Inc. Joseph M. Yaffe, Skadden, Arps, Slate, Meagher & Flom LLP
